DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 11/27/2018, in which claims 11-13 and 15  were canceled, and claims 3-9 were amended.  Claims 1-10, 14, 16 and 17 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/15/2021 is acknowledged.  The traversal is on the ground(s) that nucleic acid of claim 1 implies inventive step.  The response asserts that Farfournoux is directed to therapeutic or prophylactic use of an expression cassette, a vector, or a host cell.  The response asserts that Cas9 disclosed in Zhang is not a therapeutic gene.  Thus, the response asserts that a bacterial protein/gene that has potential deleterious effects cannot be a therapeutic gene in any way.  The response asserts that the proposed modification would render the prior art unsatisfactory for its intended purpose, and, thus, there is not suggestion or motivation to make the proposed modification.  This is not found persuasive because the teachings of Farfournoux et al are not limited to nucleic acid molecules that may only be used for therapeutic applications.  The working example makes use of the nucleic acid by transient transfection of HepG2 human cells (liver hepatoma) and murine embryonic fibroblasts (MEFs) in culture (e.g., paragraph [0118]).  One of ordinary skill in the art would have recognized that nucleic acid molecules developed for therapeutic applications may also be applied to non-therapeutic applications, such as the introduction of the nucleic acid molecule into cultured cells.  See also the rejection below under 35 U.S.C. 103.
The requirement is still deemed proper and is therefore made FINAL.
s 14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.
Claims 1-10 are under consideration.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt of the certified copy of the foreign priority document, EP 16172964, is acknowledged.  These papers have been placed of record in the file.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
37 FR 1.821(d) states the following (Emphasis added):
(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

In claim 3, the sequence identifier is preceded by “SEQ ID No:” rather than “SEQ ID NO:” in all occurrences.  “SEQ ID No:” is also used in the specification at page 11, lines 24-25, and in Table 1.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because (i) it exceeds 150 words in length; and (ii) it contains legal phraseology such as “said puromycin resistant gene” and “said regulatory polynucleotide.”  See lines 5 and 9.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or 

Claim Objections
Claim 1 is objected to because of the following informalities:  
1.  The preamble recites, “for the controlled expression.”  This is the first mention of “controlled expression.”  While it is clear that the intended use of the nucleic acid is being set forth by this phrase, the phrase “for the controlled expression” should be amended to recite “for controlled expression.”
2. The phrase “the said regulatory polynucleotide” should be amended to recite “the regulatory polynucleotide,” or “said regulatory polynucleotide” to improve the grammar.  
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the term “SEQ ID No:” should be replaced with “SEQ ID NO:” to conform to 37 CFR 1.821(d).  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “encoding a Cas nuclease” in the context of “the nucleic acid” is redundant.  The phrase “the nucleic acid” refers back to the nucleic acid of claim 1, which requires “a nucleic acid encoding a Cas nuclease.”  It would be remedial to amend claim 7 to recite, “A delivery particle comprising (i) the nucleic   Appropriate correction is required.  

Claim 9 is objected to because of the following informalities:
1.  The phrase “encoding a Cas nuclease” in the context of “the nucleic acid” is redundant.  The phrase “the nucleic acid” refers back to the nucleic acid of claim 1, which requires “a nucleic acid encoding a Cas nuclease.”
2. It would be preferable to provide a labeled list of the alternatives within part (i) of the claim.
It would be remedial to amend claim 9 to recite, “A pharmaceutical composition comprising (i) (a) a nucleic acid according to claim 1, (b) a nucleic acid vector comprising the nucleic acid, or (c) a delivery particle comprising the nucleic acid or the nucleic acid vector, and (ii) a pharmaceutically acceptable vehicle.
Appropriate correction is required.  

Claim 10 is objected to because of the following informalities:  the phrase “encoding a Cas nuclease” in the context of “the nucleic acid” is redundant.  The phrase “the nucleic acid” refers back to the nucleic acid of claim 1, which requires “a nucleic acid encoding a Cas nuclease.”  It would be remedial to amend claim 10 to replace the phrase “a nucleic acid vector encoding a Cas nuclease and comprising the nucleic acid” with the phrase “ a nucleic acid vector comprising the nucleic acid.”  Appropriate correction is required.  

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim is drawn to a host cell comprising the nucleic acid according to claim 1, or a nucleic acid vector comprising the nucleic acid of claim 1.  The specification discloses that the host cell may be a human cell, which is present in vivo (e.g., page17, lines 13-14; page 18, lines 17-18).  Thus, the host cell of claim 10 reads on a human being, which is non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 recites the limitation "the membrane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the membrane” with “a membrane.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Farfournoux et al (US Patent Application Publication No. 2014/0322184 A1, cited in a prior action; see the entire reference), as evidenced by Dimitrov (Dimitrov, D.S. Virus entry: Molecular mechanisms and biomedical applications. Nature Reviews. Microbiology. Vol. 2, pages 109-122, February 2004), in view of Kabadi et al (Nucleic Acids Research, Vol. 42, No. 19, e147, printed as pages 1/11-11/11 and pages 1/12-12/12 of Supplementary Information, published online August 13, 2014; see the entire reference).
Regarding claims 1 and 2, Farfournoux et al teach an expression cassette for controlled expression of a nucleic acid encoding a polypeptide of interest in a target cell of an individual, comprising (a) an inducible promoter that comprises (i) at least one CARE (C/EBP-AATF Responsive Element) regulatory sequence, and (ii) a minimal promoter; and (b) an operationally linked coding sequence of the protein of interest (e.g., paragraphs [0004]-[0005], [0025]-[0029], [0032] and [0050]-[0051]).  Farfournoux et al teach that the CARE is an amino acid response element (AARE) (e.g., paragraphs [0039]-[0042]).  Farfournoux et al teach that the expression cassette makes it possible to express or inhibit expression the protein of interest, preferably by the application or non-application of a diet deficient in one or more amino acids (e.g., paragraph [0050]).  Farfournoux et al teach that the protein of interest may derive from any organism (e.g., paragraph [0049]).
Regarding claim 3, instant SEQ ID NO: 1 is identical to SEQ ID NO: 2 of Farfournoux et al.  See the alignment in Appendix I.  Instant SEQ ID NO: 2 is identical to SEQ ID NO: 3 of Farfournoux et al.  See the alignment in Appendix II.  Instant SEQ ID NO: 3 is identical to SEQ ID NO: 4 of Farfournoux et al.  See the alignment in Appendix III.  Instant SEQ ID NO: 4 is identical to SEQ ID NO: 5 of Farfournoux et al.  See the alignment in Appendix IV.  Instant SEQ 
Regarding claims 4 and 5, Farfournoux et al teach that the expression cassette includes at least two, or at least three copies of a CARE regulatory sequence (e.g., paragraph [0043]).
Regarding claim 6, Farfournoux et al teach a vector comprising the expression cassette (e.g., Abstract; paragraphs [0006] and [0062]).
Regarding claim 7, Farfournoux et al teach a synthetic vector that is a cationic lipid, or polymer liposome, for example, containing the vector comprising the expression cassette (e.g., paragraphs [0062]-[0064]).
Regarding claim 8, Farfournoux et al teach the vector is a viral vector in the form of an infectious viral particle (delivery particle of the claim) (e.g., paragraph [0068]).  Because the viral particle is infectious, it must be suitable for binding a target receptor exposed at the membrane of a targeted cell.
Dimitrov et al. 2004 is cited only to provide evidence that viral particles comprise ligands suitable for binding to a target receptor exposed at the membrane of a targeted cell (e.g., Abstract).  
Regarding claim 9, Farfournoux et al teach a pharmaceutical composition comprising the expression cassette, or expression vector comprising the expression cassette combined with a pharmaceutically acceptable support, diluent, adjuvant or excipient, as well as solubilizers, stabilizers and preservatives (e.g., Abstract; paragraphs [0007], [0072], [0073], [0075] and [0077]).

Farfournoux et al do not teach the expression cassette where the protein of interest is Cas9.
	Kabadi et al teach that the CRISPR/Cas9 system is used for nuclease-based genome editing and comprises a Cas9 protein that is directed to a predefined target sequence by a single guide RNA (sgRNA) (e.g., page 1/11, right column, full paragraph).  Kabadi et al teach a user-friendly platform to express Cas9 protein (e.g., page 2/11, left column, 1st paragraph).  Kabadi et al teach a gene encoding human codon optimized Cas9 (hCas9) nuclease for cloning into a lentiviral vector (e.g., page 2/11, left column, 2nd paragraph).  Kabadi et al teach that the disclosed system provides for effective modification of target genes at relatively high efficiency (e.g., paragraph bridging pages 8/11-9/11).  Kabadi et al teach that it would be advantageous to control the duration of Cas9 nuclease expression to decrease the possibility of unwanted off-target modifications (e.g., paragraph bridging pages 8/11-9/11).  To address these concerns, Kabadi et al teach that Cas9 can be expressed under the control of a chemically inducible promoter (e.g., paragraph bridging pages 8/11-9/11).  Kabadi et al teach a single lentiviral CRISPR/Cas9 system is useful for both basic science and therapeutic applications by enabling highly efficient and tunable genomic manipulations in cell types that are difficult to transfect, such as primary cells and progenitor cells (e.g., page 7/11, paragraph bridging columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expression cassette of Farfournoux et al to include the Cas9 nuclease of Kabadi et al as the protein of interest encoded by the expression cassette.  Farfournoux et al teach that the expression cassette may encode any polypeptide of interest from 
One would have been motivated to make such a modification in order to receive the expected benefit of providing an expression cassette encoding Cas9 under the control of the amino acid-regulatable promoter as taught by Farfournoux et al to achieve the objective of providing an expression cassette capable of being used to control the duration of Cas9 nuclease expression as suggested by Kabadi et al.  Kabadi et al teach that this is advantageous, because the controlled expression would address concerns regarding unwanted, off-target modifications.  Additionally, one would have been motivated to select Cas9 nuclease as the polypeptide of interest, because Kabadi et al teach that Cas9 has applications in basic science and therapeutics.

Citation of Pertinent Prior Art
Schmidt et al. CRISPR genome engineering and viral gene delivery: A case of mutual attraction. Biotechnology Journal, Vol. 10, pages 258-272, February 6, 2015.  Schmidt et al teach that proof of concept experiments for in vivo gene editing with CRISPR Cas9 and gRNA (e.g., Section 3.3.1).  Schmidt et al teach that viral Cas9 vectors that exploit the available battery of regulatable gene expression systems will increase the exogenous control over CRISPR activity and further improve the safety (e.g., page 270, left column, 2nd full paragraph).

VandenDriessche et al. CRISPR/Cas9 flexes its muscles: In vivo somatic gene editing for muscular dystrophy. Molecular Therapy, Vol. 24, No. 3, pages 414-416, published online March in vivo gene editing of the dystrophin gene using a CRISPR/Cas9 system (e.g., page 414, right column, full paragraph).  VandenDriessche et al teach that the Cas9 protein should be expressed only transiently so as to achieve in vivo gene editing without potential undesirable effects of long-term expression (e.g., page 415, paragraph bridging middle and right columns).

Kossovsky et al. US Patent No. 5,460,831 A.  Kossovsky et al teach delivery particles for the delivery of DNA or RNA, where the particle is coated with a ligand specific to a cell receptor (e.g., Abstract; column 1, lines 15-22; column 4, lines 15-29; column 7, lines 25-34).

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699